MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Oct 20 2020, 8:24 am

court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Ellen M. O’Connor                                        Cutis T. Hill, Jr.
Marion County Public Defender Agency                     Attorney General of Indiana
Indianapolis, Indiana
                                                         George P. Sherman
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA
Darrin Banks,                                            October 20, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2581
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Mark D. Stoner
Appellee-Plaintiff.                                      Trial Court Cause No.
                                                         49G06-1804-MR-12372



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020        Page 1 of 10
[1]   Darrin Banks appeals his convictions for murder and battery as a level 5 felony.

      He raises one issue which we restate as whether the trial court abused its

      discretion by admitting a firearm and a phone seized pursuant to a search

      warrant. We affirm.


                                      Facts and Procedural History

[2]   On March 28, 2019, an argument occurred between Jasmine Webster, her sister

      Jada, and Daleah Banks. Jasmine and Jada planned to fight, and around

      midnight, they arrived at a location with their entourages. Renee Robson

      arrived with Jasmine, and Jasmine and Jada began fighting. At some point,

      Robson sprayed mace. The fight eventually involved other men and women.

      Eric Davis fired gunshots, the fight ended, and Robson returned home with

      others.


[3]   At approximately 1:44 a.m. on March 29, 2018, Indianapolis Metropolitan

      Police Officer Donald Meier was dispatched to a call of shots fired, arrived at

      Robson’s residence, and observed several bullet holes in the exterior of the

      home. Ana Fox and Robson’s one-year-old child, M.R., suffered gunshot

      wounds, and M.R. died as a result.


[4]   That same day, William Pargo called homicide, asked for the detective on the

      case, and said he had information about “the baby case.” Transcript Volume II

      at 104. Pargo told Indianapolis Metropolitan Police Detective Jeremy Ingram

      that Banks and Brian Palmer were the shooters. Law enforcement obtained

      surveillance video which captured the shooting from a residence across the


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020   Page 2 of 10
      street. Detective Ingram obtained a warrant for Banks’s cell phone records and

      for a GPS device for Banks’s vehicle. Pargo informed Detective Ingram that he

      would let him know when both suspects were in a vehicle with both weapons.


[5]   On April 10, 2018, law enforcement pulled over Banks and Palmer in a brown

      Chevy Caprice after they failed to stop at a stop sign. Officers observed an AR

      pistol in plain view where Pargo said it would be located. On that date,

      Detective Ingram submitted an affidavit in support of a search warrant which

      referenced the March 29, 2018 shooting and the ongoing family dispute and

      asserted a confidential source stated he was close to both families involved in

      the original disturbance. Detective Ingram asserted the source stated that he

      was familiar with Banks and that Banks told him he shot at the house and

      showed him the gun. Detective Ingram also stated the source was credible and

      his information had resulted in multiple arrests and convictions with the

      seizures of narcotics and firearms. He asserted the source was able to record

      Banks making statements related to the shooting. He also stated that he knew

      Palmer drove a 1989 Chevy Caprice, law enforcement followed Palmer’s

      vehicle and observed Banks enter the vehicle, and the source advised that Banks

      had his rifle that was used in the shooting in the vehicle. He asserted that law

      enforcement stopped the vehicle after a traffic violation and observed a rifle in

      the front seat in plain view. He requested a warrant to search Palmer’s vehicle.


[6]   That same day, the court issued a search warrant. A crime scene specialist

      recovered a cell phone, an Anderson pistol wedged between the driver and



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020   Page 3 of 10
      passenger seats, and a rifle in the trunk. Banks signed a form advising him of

      his rights and admitted that he and Palmer had fired shots at the house.

[7]   On April 17, 2018, the State charged Banks with murder as a class A felony and

      battery by means of a deadly weapon as a level 5 felony. On June 7, 2019,

      Banks filed a motion to suppress alleging that the search warrants were issued

      in violation of the Fourth Amendment of the United States Constitution and

      Article 1, Section 11 of the Indiana Constitution.


[8]   On July 11, 2019, the court held a hearing on the motion to suppress. Banks’s

      counsel argued that Pargo never worked with Detective Ingram and, even if he

      did, it had been fourteen years earlier, Pargo had amassed eight criminal

      convictions for dishonesty, and Pargo was hoping to receive a benefit for his

      friend Willy Farrell. The court stated that, even if it found an omission existed,

      it would not be material or affect the probable cause.

[9]   Detective Ingram testified that he worked with Pargo in 2003 and maybe 2004,

      Pargo had introduced him to drug traffickers and given him information on

      other cases, and he trusted Pargo. He stated that Pargo told him about his

      conversation with Banks concerning the shooting. He also stated Pargo took

      him by Palmer’s house and identified the vehicles of Banks and Palmer, which

      he confirmed were registered to them. Detective Ingram testified that he

      conducted research and discovered Pargo and Banks were co-defendants in a

      case and hung out together. He testified that Pargo told him there were two

      people involved in the shooting and that a doorbell with a security camera


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020   Page 4 of 10
       captured the shooting and showed there were two shooters. He also stated

       Pargo provided a recording of his conversation with Banks in which they

       discussed the shooting and further corroborated the information Pargo had told

       him. On cross-examination, he testified that he indicated to Pargo that his

       cooperation might help his friend, Farrell. He testified that he assisted Pargo to

       obtain a benefit for Farrell in a federal indictment and that Pargo had a pending

       case, which was dismissed on April 2nd as a result of his cooperation.


[10]   At the beginning of a hearing on August 13, 2019, the court stated the motion

       to suppress was still under advisement. On August 15, 2019, the court

       continued the hearing and stated it did not believe that the record had shown a

       false statement and that Detective Ingram corroborated Pargo’s story. The

       court stated the fact that Pargo asked for consideration was a material omission

       but that it did not believe the omission would have impacted the grant of the

       search warrant.


[11]   On August 16, 2019, Banks filed a motion to suppress his statements. On

       September 23 and 24, 2019, the court conducted a bench trial. At the beginning

       of the trial, Banks’s counsel mentioned the motion to suppress Banks’s

       statement, and the court indicated it would continually take it under

       advisement. Banks’s counsel renewed the motion to suppress based upon the

       stop and the belief that Pargo was not credible, and the court denied the

       motion.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020   Page 5 of 10
[12]   The State presented the testimony of Robson, Fox, Detective Ingram, and other

       law enforcement officers. The State introduced and the court admitted Banks’s

       statement to police. Indianapolis Metropolitan Police Detective Grant Melton

       testified that the phone recovered from the vehicle contained internet search

       history involving news stories of the incident in the hours after the shooting and

       a search involving the removal of fingerprints. A forensic scientist indicated

       that the nineteen recovered shell casings were fired by the Anderson pistol

       found between the seats of the vehicle. The court found Banks guilty as

       charged and sentenced him to consecutive sentences of fifty years for murder

       and three years for battery.


                                                   Discussion

[13]   Although Banks originally challenged the admission of the evidence through a

       motion to suppress, he now challenges the admission of the evidence at trial.

       Thus, the issue is appropriately framed as whether the trial court abused its

       discretion by admitting the evidence. See Jefferson v. State, 891 N.E.2d 77, 80

       (Ind. Ct. App. 2008), trans. denied.


[14]   We review the trial court’s ruling on the admission or exclusion of evidence for

       an abuse of discretion. Roche v. State, 690 N.E.2d 1115, 1134 (Ind. 1997), reh’g

       denied. We reverse only where the decision is clearly against the logic and effect

       of the facts and circumstances. Joyner v. State, 678 N.E.2d 386, 390 (Ind. 1997),

       reh’g denied. In reviewing the trial court’s ruling on the admissibility of evidence

       from an allegedly illegal search, an appellate court does not reweigh the

       evidence but defers to the trial court’s factual determinations unless clearly
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020   Page 6 of 10
       erroneous, views conflicting evidence most favorably to the ruling, and

       considers afresh any legal question of the constitutionality of a search or

       seizure. Meredith v. State, 906 N.E.2d 867, 869 (Ind. 2009). “[T]he ultimate

       determination of the constitutionality of a search or seizure is a question of law

       that we consider de novo.” Carpenter v. State, 18 N.E.3d 998, 1001 (Ind. 2014).


[15]   In ruling on admissibility following the denial of a motion to suppress, the trial

       court considers the foundational evidence presented at trial. Id. If the

       foundational evidence at trial is not the same as that presented at the

       suppression hearing, the trial court must make its decision based upon trial

       evidence and may consider hearing evidence only if it does not conflict with

       trial evidence. Guilmette v. State, 14 N.E.3d 38, 40 n.1 (Ind. 2014).


[16]   Banks argues that the trial court abused its discretion by admitting the pistol

       and phone seized pursuant to a search warrant prepared with a reckless

       disregard for the truth by omitting material information essential to a finding of

       probable cause to bolster the credibility of the informant. He asserts that

       Detective Ingram omitted the following information: the remoteness of his

       relationship with Pargo, Pargo’s criminal history, his aliases, his pending case,

       his parole status, and his request for consideration. 1 The State argues that

       Banks has not established that the detective engaged in a deliberate falsehood or




       1
        In his motion to suppress, Banks mentioned Article 1, Section 11 of the Indiana Constitution. In his brief on
       appeal, he does not mention Article 1, Section 11 or provide an independent analysis of the Indiana
       Constitution.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020                 Page 7 of 10
       reckless disregard for the truth by omitting information from the affidavit and

       that Banks has not shown that any such information would have changed the

       probable cause calculus.


[17]   The Fourth Amendment to the United States Constitution provides:

                The right of people to be secure in their persons, houses, papers,
                and effects, against unreasonable searches and seizures, shall not
                be violated, and no Warrants shall issue, but upon probable
                cause, supported by Oath or affirmation, and particularly
                describing the place to be searched, and the persons or things to
                be seized.


       U.S. CONST. amend. IV. “Though a ‘fluid concept,’ probable cause exists

       when the affidavit establishes ‘a fair probability that contraband or evidence of

       a crime will be found in a particular place.’” Heuring v. State, 140 N.E.3d 270,

       273 (Ind. 2020) (quoting Illinois v. Gates, 462 U.S. 213, 232, 238, 103 S. Ct. 2317

       (1983)). “Probable cause to issue a search warrant exists where the facts and

       circumstances would lead a reasonably prudent person to believe that a search

       would uncover evidence of a crime.” Meister v. State, 933 N.E.2d 875, 879 (Ind.

       2010).

                In Franks v. Delaware, 438 U.S. 154, 171-72, 98 S. Ct. 2674, 57
L. Ed. 2d 667 (1978), the U.S. Supreme Court held that a warrant
                is invalid where the defendant can show by a preponderance of
                the evidence that the affidavits used to obtain the warrant contain
                perjury by the affiant, or a reckless disregard for the truth by him,
                and the rest of the affidavit does not contain materials sufficient
                to constitute probable cause. See Id. at 171-72, 98 S. Ct. 2674.
                Furthermore, fruits of the search will be excluded just as if the

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020   Page 8 of 10
               affidavit did not contain allegations sufficient to constitute
               probable cause. Id., at 155, 98 S. Ct. 2674.


       Jones v. State, 783 N.E.2d 1132, 1136 (Ind. 2003).


[18]   “[M]istakes and inaccuracies of fact stated in a search or arrest affidavit will not

       vitiate the reliability of the affidavits so long as such mistakes were innocently

       made.” Darring v. State, 101 N.E.3d 263, 268 (Ind. Ct. App. 2018) (quoting

       Utley v. State, 589 N.E.2d 232, 236-237 (Ind. 1992), cert. denied, 506 U.S. 1058

       (1993)). “In addition to the inclusion of false or misleading testimony in the

       affidavit, the defendant may also establish that the affiant omitted information

       ‘essential to a finding of probable cause.’” Id. (quoting Keeylen v. State, 14
N.E.3d 865, 872 (Ind. Ct. App. 2014), clarified on reh’g, 21 N.E.3d 840 (Ind. Ct.

       App. 2014), trans. denied). “In the case of an alleged omission, the defendant

       must establish that the affiant engaged in deliberate falsehood or reckless

       disregard for the truth in omitting the information and show that probable cause

       would no longer exist if such omitted information were considered by the

       issuing judge.” Id. “Franks protects only against omissions that are ‘designed to

       mislead, or that are made in reckless disregard of whether they would

       mislead.’” Id. (quoting Keeylen, 14 N.E.3d at 872).


[19]   The record reveals that Detective Ingram’s search warrant affidavit asserted that

       the confidential source, who was later identified as Pargo, was “credible and

       reliable to this affiant which has included multiple arrests and convictions with

       the seizures of narcotics and firearms.” Defendant’s Exhibit C. Detective

       Ingram’s affidavit further asserted that Pargo was able to record Banks making
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020   Page 9 of 10
       statements and alleged that the firearm used in the shooting was in the vehicle,

       and the officers saw a firearm in the front seat of the vehicle after the stop.

       Detective Ingram testified that Pargo provided a recording of Banks in which he

       talked about the shooting. When asked whether Pargo had lied to law

       enforcement in his time working with him, Detective Ingram answered in the

       negative. We also note that the trial court stated:

               So the fact that the CS has information or has access to people
               committing criminal offenses or a criminal history themselves is
               hardly a surprise to the Court, and if I found it to be an omission,
               I still would not find it to be a material omission given the
               content of the rest of the information contained therein.


       Transcript Volume II at 46.

[20]   Based upon our review of the record, we cannot say that Detective Ingram

       engaged in a deliberate falsehood or reckless disregard for the truth in omitting

       the information or that probable cause would no longer exist if such omitted

       information were considered by the issuing judge. The admission of the

       evidence found during the search pursuant to the search warrant did not violate

       Banks’s Fourth Amendment rights. See Darring, 101 N.E.3d at 270 (holding

       that, even if all of the “omitted evidence had been included in the affidavit,

       probable cause for the issuance of the search warrant would still exist”).

[21]   For the foregoing reasons, we affirm Banks’s convictions.

[22]   Affirmed.

       Robb, J., and Crone, J., concur.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2581 | October 20, 2020   Page 10 of 10